Citation Nr: 1643592	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.

(The issues of entitlement to an initial evaluation in excess of 30 percent for an 
anxiety disorder and entitlement to a total disability rating based on individual 
unemployability (TDIU) were addressed in a separate decision dated in August 
2016)


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1998 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified on these matters in an April 2012 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the file.  The Veteran testified at a hearing before a different Veterans Law Judge in June 2016 regarding claims for an increased initial rating for an anxiety disorder and entitlement to TDIU.  Those issues were previously addressed in a separate Board decision dated in August 2016.

This case was remanded by the Board for further development in July 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic musculoligamentous strain of the right shoulder is as likely as not attributable to service.  

2.  Bilateral patellofemoral pain syndrome is as likely as not attributable to service.   

3.  Chronic bilateral musculoligamentous ankle strain is as likely as not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic musculoligamentous strain of the right shoulder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for bilateral patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for chronic bilateral musculoligamentous ankle strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANAYSIS 
The Veteran appeals the denial of service connection for a right shoulder disability, bilateral knee disability and bilateral ankle disability.  Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for a right shoulder disability, bilateral knee disability and bilateral ankle disability.  To that end, service treatment records show several complaints and/or treatment for the ankles, knees and right shoulder.  In addition to the service treatment records, the Veteran has presented lay evidence of in-service ankle, knee and right shoulder problems.  The Veteran argues that he injured his right shoulder in 2003 following a fall in service, and that he was injured repeatedly after parachute jumping during service.  He claims that he has had continued right shoulder, knee and ankle problems since that time.  The Board notes that the Veteran is competent to report shoulder, knee and ankle problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran has presented credible statements regarding the onset and continuity of his disabilities.  

Furthermore, the January 2016 VA examination disclosed small joint effusion of the right shoulder with the most likely diagnosis being chronic musculoligamentous strain.  The VA examiner opined that the Veteran's right shoulder disability was at least as likely as not (50 percent probability or greater) incurred in or caused by service.  He reasoned that given the two instances of injury in service to the right shoulder, the follow up after separation for persistent shoulder pain and its continuation to the present, it is more likely than not that the Veteran's current chronic musculoligamentous strain of the right shoulder had its genesis during military service.  

With regard to the knees, the VA examiner opined that the Veteran's bilateral patellofemoral syndrome was at least as likely as not (50 percent probability or greater) incurred in or caused by service.  The VA examiner reasoned that given the diagnosis on two occasions in service of bilateral patellofemoral pain syndrome, the multiple visits to sick call in service, the follow-up at the VA medical center after separation from service for continued pain, and the MRI findings of joint effusions in 2010 which persist in the left knee currently, it is more likely than not (in fact, beyond reasonable doubt) that the current patellofemoral pain syndrome of both knees had its genesis during military service most likely secondary to parachute jump injuries.  

He also opined that the Veteran's bilateral ankle disability was at least as likely as not (50 percent probability or greater) incurred in or caused by service.  He reasoned that given the history and documentation of parachute jump injury to both ankles in service, the repeated visits for ankle pain, and the continued follow-up after separation from service for chronic ankle sprain, it was more likely than not (in fact, beyond reasonable doubt) that the Veteran's current chronic musculoligamentous strain of both ankles had its genesis in service as a result of parachute jump injuries.  
 
The Veteran's statements in conjunction with service treatment records and opinions of the January 2016 VA examiner more than support the claim.  Again, the Veteran has rendered competent and credible testimony regarding in service right shoulder, knee and ankle manifestations and continuity of symptomatology, and the VA examiner has found that there is a nexus between the current manifestations and service.  As the evidence supports the claims for service connection for a right shoulder, knee and ankle disabilities, the claims are granted.  









ORDER

Entitlement to service connection for chronic musculoligamentous of the right shoulder is granted.

Entitlement to service connection for bilateral patellofemoral pain syndrome is granted.  

Entitlement to service connection for chronic musculoligamentous ankle strain is granted.  



____________________________________________
ROBERT C. SCHARNBERGRE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


